825 F.2d 62
UNITED STATES of America, Plaintiff-Appellee,v.Mary Dangerfield BENGIVENGA, Defendant-Appellant.
No. 86-2394.
United States Court of Appeals,Fifth Circuit.
Aug. 10, 1987.

Canales & Associates, Frank M. Garza, Corpus Christi, Tex., for defendant-appellant.
Henry K. Oncken, U.S. Atty., Susan L. Yarbrough and James R. Gough, Asst. U.S. Attys., Houston, Tex., Mervyn Hamburg, Atty., Crim. Div., Appellate Section, U.S. Dept. of Justice, Washington, D.C., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Texas.
Before CLARK, Chief Judge, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, HILL and JONES, Circuit Judges.


1
(Opinion February 23, 1987, 5 Cir., 1987, 811 F.2d 853)

BY THE COURT:

2
A majority of the Judges in active service, on the Court's own motion, having determined to have this case reheard en banc,


3
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.